Name: Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production
 Type: Directive
 Subject Matter: economic analysis;  means of agricultural production;  farming systems
 Date Published: 1993-06-21

 Avis juridique important|31993L0024Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production Official Journal L 149 , 21/06/1993 P. 0005 - 0009 Finnish special edition: Chapter 3 Volume 50 P. 0046 Swedish special edition: Chapter 3 Volume 50 P. 0046 COUNCIL DIRECTIVE 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal productionTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission(1) , Having regard to the opinion of the European Parliament(2) , Whereas Council Directive 73/132/EEC of 15 May 1973 on the statistical surveys to be carried out by the Member States on bovine livestock, on forecasts of the availability of bovine animals for slaughter and on statistics on slaughtered bovine animals(3) and Council Directive 78/53/EEC of 19 December 1977 laying down additional provisions relating to the statistical surveys to be carried out by the Member States on bovine livestock(4) have been amended several times; whereas, furhter amendments being necessary, the provisions thereof should, for reasons of clarity, be recast; Whereas provision should be made for those Member States whose bovine population makes up only a small percentage of the overall population of the Community to reduce the number of annual surveys where appropriate; Whereas, in order to ensure that the common agricultural policy is properly administered, particularly where the beef and veal market is concerned, the Commission requires regular data on trends in livestock and in beef and veal production; Whereas the collection and processing of the data as well as the organization of the survey at national level should continue to lie within the competence of the statistical services of the Member States, and the Commission should be responsible for the coordination and harmonization of statistical information at European level and arrange for the harmonized methodologies necessary to implement Community policies; Whereas, in order to facilitate implementation of this Directive, close cooperation is necessary between the Member States and the Commission and this should be effected via the Standing Committee on Agricultural Statistics set up by Decision 72/279/EEC(5) , HAS ADOPTED THIS DIRECTIVE: SECTION I SURVEYS OF THE POPULATION A. At national level Frequency - Field of survey Article 1 1. The Member States shall carry out statistical surveys of the bovine population on their territory each year with reference to one day in the month of May or June and with reference to one day in the month of December. 2. The Member States may, at their request, be authorized to carry out the May or June surveys in selected regions, on the understanding that these surveys cover at least 70 % of the bovine population. Those Member States whose bovine population is less than 1,5 million per head may be authorized to dispense altogether with one of the two surveys laid down in paragraph 1 or to carry it out in selected regions only. The Member States may, at their request, be authorized to use administrative sources instead of statistical surveys under paragraph 1. 3. In considering the requests referred to in paragraph 2, the Commission shall decide in accordance with the procedure laid down in Article 17, the obligations arising from Article 6 being taken into account. Article 2 1. For the purposes of this Directive, the term 'bovine animals' means domestic animals of the species Bos taurus, Bubalus bubalus and Beefalo. 2. The surveys referred to in Article 1 shall cover all bovine animals held on agricultural holdings as defined in accordance with the procedure laid down in Article 17. The surveys shall cover sufficient holdings to account for at least 95 % of the bovine population as determined by the last survey on the structure of agricultural holdings. 3. As far as possible, Member States shall supplement the results of the surveys provided for in paragraph 2 with an estimate of the bovine population not covered by the surveys. Breakdown by category Article 3 1. The surveys referred to in Article 1 shall be conducted in such a way as to provide a breakdown of the bovine population into at least the following categories: A. bovine animals less than 1 year old: (a) calves for slaughter; (b) other: (ba) male; (bb) female; B. bovine animals aged between 1 and 2 years: (a) male; (b) female; (ba) animals for slaugther; (bb) other; C. bovine animals of 2 years and over: (a) male; (b) female: (ba) heifers; 1. heifers for slaughter; 2. other; (bb) cows: 1. dairy cows; 2. other; D. buffaloes: (a) female breeding buffaloes; (b) other buffaloes. 2. The categories referred to in paragraph 1 may be modified in accordance with the procedure laid down in Article 17. 3. The categories shall be defined in accordance with the procedure laid down in Article 17. Accuracy Article 4 1. The surveys referred to in Article 1 shall be conducted in the form of exhaustive surveys or by representative sampling. 2. For each of the Member States, sampling errors for the results of the surveys provided for in Article 2 (2) shall not exceed 1 % of the total number of bovine animals and 1,5 % of the total number of cows, (confidence interval of 68 %). 3. In addition to the sampling frame and the supplementary estimates referred to in Article 2 (3), Member States shall take whatever measures they deem appropriate to maintain the quality of the survey results. Transmission deadline Article 5 1. Member States shall notify the Commission of the provisional results of the surveys and supplementary estimates before: - 30 September of the same year for the May/June survey, - 15 February of the following year for the December survey. 2. Member States shall notify the Commission of the results of the surveys and the supplementary estimates, as defined in Article 4 (2), before: - 15 October of the same year for the May/June survey, -1 April of the following year for the December survey. B. At regional level Territorial subdivisions Article 6 1. The final results of the December survey shall be compiled for each of the territorial subdivisions as defined in accordance with the procedure laid down in Article 17. 2. In accordance with the procedure laid down in Article 17, the Commission may approve an application from a Member State to use the regional breakdown referred to in paragraph 1 for the final results of the May/June survey. 3. The territorial subdivisions referred to in paragraph 1 may be amended in accordance with the procedure laid down in Article 17. Transmission deadline Article 7 The Member States shall notify the Commission of the data referred to in Article 6 before 15 May of the year following the reference month. C. Breakdown by herd size Size classes Article 8 1. In odd-numbered years, the Member States shall, at national level, break down the final results of the December surveys by herd size classes as defined in accordance with the procedure laid down in Article 17. 2. In accordance with the procedure laid down in Article 17, the Commission may approve an application from a Member State to use the breakdown by herd size classes referred to in paragraph 1 for the final results of even-numbered years and/or for those of the May/June survey. 3. The herd size classes referred to in paragraph 1 may be amended in accordance with the procedure laid down in Article 17. Transmission deadline Article 9 The Member States shall forward to the Commission the data referred to in Article 8 before 15 May of the year following the reference month. SECTION II SLAUGHTERIN STATISTICS Article 10 1. The Member States shall draw up monthly statistics relating to the number and carcase weight of bovine animals slaughtered in the slaughter-houses on their territory, the meat of which is deemed fit for human consumption. If necessary, they shall also supply estimates of slaughterings not included in the returns, so that the statistics include all the bovine animals slaughtered on their territory. 2. The statistics referred to in paragraph 1 shall be drawn up for the following category: A. calves; B. heifers; C. cows; C. bulls; D. bullocks. 3. The carcase weight referred to in paragraph 1 and the categories referred to in paragraph 2 shall be defined in accordance with the procedure laid down in Article 17. Transmission deadline Article 11 Member States shall inform the Commission of the results of the statistics referred to in Article 10 (1) within the two months following the reference month. SECTION III PRODUCTION FORECASTS Article 12 1. The Member States shall use the survey results and other available information to produce forecasts, for each calendar half-year, of their supply of bovine animals. This supply shall be expressed as the gross indigenous production which shall include all bovine animals slaughtered plus the balances of intra-Community and external trade in live bovine animals. A. calves; B. heifers; C. cows; D. bulls; E. bullocks; This breakdown may be amended in accordance with the procedure laid down in Article 17. 3. The definition of 'supply' referred to in paragraph 1 and that of 'categories' referred to in paragraph 2 may be amended in accordance with the procedure laid down in Article 17. Transmission deadline Article 13 The Member States shall forward the forecasts referred to in Article 12 (1) to the Commission at the following times and for the following six-month periods: (a) before 15 February for forecasts up to the first six months of the following year (inclusive); (b) before 1 October for forecasts up to the second six months of the following year (inclusive); SECTION IV GENERAL PROVISIONS Article 14 The Member States shall forward to the Commission the data referred to in Articles 5, 7, 9, 11 and 13 in compliance with Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality of the Statistical Office of the European Communities(6) . Article 15 The Commission shall examine, in consultation with the Member States: (a) the results supplied; (b) the technical problems which arise, in particular in preparing and carrying out the surveys and estimates; (c) the reliability of the survey results and estimates. Article 16 The Member States shall inform the Commission of any methodological or other change which would considerably influence the statistics. This shall be done not later than three months after the change in question enters into force. The Commission shall notify the other Member States of any such communication in the appropriate working parties. Article 17 1. Where the procedure laid down in this Article is to be followed, the chairman of the Standing Committee on Agricultural Statistics (hereinafter referred to as the 'committee') shall refer the matter of the committee, either on his own initiative or at the request of a representative of a Member State. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 votes, the votes of the representatives of the Member States being weighted in the manner set out in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. (b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 18 1. Directives 73/132/EEC and 78/53/EEC shall be repealed as from 1 January 1994. 2. The references to the repealed Directives shall be construed as referring to this Directive. Article 19 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1994. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 20 This Directive is addressed to the Member States. Done at Luxembourg, 1 June 1993. For the Council The President J. ANDERSEN (1) OJ No C 18, 23. 1. 1993, p. 19. (2) OJ No C 115, 26. 4. 1993. (3) OJ No L 153, 9. 6. 1973, p. 25. Directive last amended by Regulation (EEC) No 1057/91 (OJ No L 107, 27. 4. 1991, p. 11). (4) OJ No L 16, 20. 1. 1978, p. 20. Directive last amended by Directive 86/80/EEC (OJ L 77, 22. 3. 1986, p. 27). (5) OJ L 179, 7. 8. 1972, p. 1. (6) OJ No L 151, 15. 6. 1990, p. 1.